Title: Provincial Commissioners: Orders for Payment, 8 November 1763
From: Provincial Commissioners
To: 


On Oct. 22, 1763, two weeks before Franklin returned to Philadelphia, Governor Hamilton approved an Assembly bill appropriating £24,000 “for the defense and protection of this province” in the emergency created by the Indian uprising. In order to avoid controversies such as had plagued previous supply bills and had prevented the passage of a much needed measure at the end of the last Assembly’s session in September, the new act imposed no additional taxation, called for no fresh emission of bills of credit, and introduced no unacceptable new details of any sort. Half of the £24,000 was to come from available bills of credit received in connection with the transfer to the colony of its share of parliamentary grants; the remaining £12,000 was to be made up from the unexpended balances of three other, smaller funds previously established for various purposes.
Following the practice of other supply acts since the beginning of the war with France, the act of 1763 named seven provincial commissioners—two councilors and five assemblymen—who, “with the consent and approbation of the governor or commander in chief of the province for the time being and not otherwise,” were to order and direct the expenditure of the £24,000 appropriated. Franklin was one of the commissioners appointed. Thus, three days after reaching home from his long trip to New England, he found himself at a meeting of the provincial commissioners engaged in a task with which he had become thoroughly familiar during the busy months of 1756: considering and passing on applications for funds required for a military emergency.
The procedure followed seems to have remained essentially unchanged: any four or more of the commissioners might sign an order to pay a specified sum to the person who had furnished supplies or services or was about to incur expenses for provincial defense. The payee then presented the order at the General Loan Office, received the money, and receipted the order. This document then became part of the records of the Loan Office.
During the remaining weeks of 1763 the provincial commissioners issued fifteen orders, of which Franklin signed ten. Following the practice of earlier volumes these orders are listed below, showing the date, the name of the payee, a summary of the purpose, and the amount of each. The orders which BF failed to sign are indicated by an asterisk (*) following the date. Orders issued after the beginning of 1764 will be similarly listed in the next volume.


  Date
  Payee
  Purpose
  Amount


November


  £
s.
  d.


8 
Robert Levers
Victualling troops
320
0
0


12*
Asher Clayton
Recruiting Capt. Nicholas Haasacre’s Co.
150
0
0



  14 
Maj. Asher Clayton
Recruiting advance for Northampton Co.
50
0
0


14*
John Jennings
For bringing Moravian Indians to Philadelphia
107
18
2


16*
Joseph Fox
To support Moravian Indians at Province Island
100
0
0


16*
Timothy Horsfield
Indian expenses and expresses
78
14
5


28*
Dorcas Buchanan, Widow
Billeting soldiers
16
4
2


  29 
John Bissell
47 tomahawks for new forces
5
5
9


  29 
William Coleman
Pay as assistant judge
100
0
0


  29 
Robert Levers
Provisions for troops in Northampton and Berks Cos.
400
0
0


  29 
Phillip Shilling
Powder horns for troops in Northampton Co.
3
2
6


  29 
Jeremiah Warder
Wampum, bar lead, and duffels for new troops
50
1
0


December







  7 
Robert Erwin
Expence servant Benj. Roads enlisting in King’s service
11
13
4


  7 
Joseph Shippen
Pay as Clerk to the Council. ordered Sept. 30, 1763
22
17
6


12*
Robert Callender
Provisions for provincial troops
3,352
10
0


